Citation Nr: 1200122	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-00 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the character of the Appellant's discharge is a bar to benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

The Appellant had a period of service from February 1975 to March 1976, the character of discharge of which is the matter on appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision, dated in September 2007, of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Appellant, in a letter received by VA in May 2011, stated he had new evidence he wanted the Board to review, but wanted to know how and where he could submit it.  A letter was sent to the Appellant in October 2011 explaining how he could submit the new evidence.  It was returned to the Board marked "refused."  The letter was sent to the address the Appellant listed in his May 2011 letter.

FINDINGS OF FACT

1.  The Appellant served on active duty from February 1975 to March 1976.  

2.  The DD Form 214 lists his character of service as under conditions less than honorable and the separation program number characterizes the Appellant's discharge as for the good of the service in lieu of a trial by general court-martial.

3.  During service, the Appellant was charged with absence without leave (AWOL) from December 1975 to January 1976, for a total of 35 days, and he also lost 5 days in February 1976 and March 1976.

4.  There were no compelling circumstances to warrant the unauthorized absences, considering length and character of service exclusive of the period of prolonged unauthorized absence and the reasons for the unauthorized absence.  

3.  In June 1975, the Appellant failed to be at his duty station at the proper time.  


4.  In November 1975, the Appellant failed to report for duty at the assigned time and location, and was later found in his room.

5.  His request for discharge for the good of the service in lieu of a trial by general court-martial was approved by the Commanding General.

6.  At the time of his request, and in subsequent documents, the Appellant acknowledged that his actions were voluntary and that he understood the consequence of is actions, including that he might not be eligible for VA benefits.

7.  The Appellant's duty performance, failure to report as ordered, periods he was absent without leave, although for periods shorter than 180 days, and his statements that he would leave again unless discharged constituted willful and persistent misconduct.  

8.  The Appellant was not insane during any part of his military service and there is no compelling circumstance that would serve as a basis for concluding a bar to benefits should not be imposed.


CONCLUSION OF LAW

The character of the Appellant's discharge from his service of February 1975 to March 1976 is a bar to benefits administered by the Department of Veterans Affairs.  38 U.S.C.A. § 5303 (West 2002 & 2011); 38 C.F.R. § 3.12(b), (c)(6), (d)(1), (d)(4) (2011).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in February 2005. The Appellant was notified that he should submit evidence to substantiate that he received a discharge that can be considered honorable.  He was notified that VA would obtain service record, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any nonfederal records on his behalf.  








The notice included a copy of 38 C.F.R. § 3.12, pertaining to character of discharge, including the following subsections:

(b) A discharge or release from service under one of the conditions specified in this section is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge.

(c) Benefits are not payable where the former service member was discharged or released under one of the following conditions:

(c)(1) By reason of a general court-martial.

(c)(6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.

(d) A discharge or release because of one of the offenses specified in this paragraph is considered to have been issued under dishonorable conditions:

(d)(1) Acceptance of an undesirable discharge to escape trial by general court-martial.

(d)(4) Willful and persistent misconduct. This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.






As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice).

As for the omission in the VCAA notice, pertaining to the effective date of a claim and for the degree of disability assignable, as the question on appeal is the character of discharge, which is the condition precedent to a valid claim of service connection and as the effective date of the claim and the degree of disabilities are the downstream elements, following the grant of service connection, and as the question of appeal does not involve the adjudication of a claim of service connection, the omission does not affect the essential fairness of the adjudication of the current claim, that is, the character of discharge, and the error is harmless.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service personnel records, and the Appellant has submitted lay statements. 

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  See also Cropper v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  

A person seeking to establish veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status.  See Aguilar, supra.

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

When a serviceman receives an other than honorable discharge, VA must decide whether the character of such discharge is honorable or dishonorable (not qualifying for VA benefits).  




Conditions under which an other than honorable discharge would be considered dishonorable, include acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

A discharge or release is considered to have been issued under dishonorable conditions where the discharge was given under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  

Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

By regulation, a discharge or release is considered to have been issued under dishonorable conditions if the former service member accepts an undesirable discharge to escape trial by general court-martial. 38 C.F.R. § 3.12(d).

Because the charges that lead to the Appellant's discharge included his unexcused absence, a discussion of the regulations concerning a discharge due to unexcused absences or absent without leave (AWOL) is warranted.  





By statute, benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days unless the person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b), (c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence:

(i)  Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful, and meritorious and of benefit to the Nation.

(ii)  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity. Consideration should be given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.






The record reflects that the Appellant was AWOL from December 1, 1975, to January 4, 1976.  This period of absence without official leave is well short of the 180 days required for the periods of AWOL to be considered to be prolonged. 38C.F.R. § 3.12(c)(6).  

Therefore, the period does not satisfy the regulatory requirement that an appellant's other than honorable discharge constitutes a bar to the payment of benefits under 38 C.F.R. § 3.12(c)(6) for AWOL. 

His periods of AWOL, however, are still relevant on the issue of willful and persistent misconduct.  AWOL cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  To that end, why the Appellant went AWOL must be examined.  The Board can look at the totality of the circumstances, including factors other than the claimant's own statements to determine why the Appellant went AWOL.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).

A discharge or release from service under conditions specified in 38 C.F.R. § 3.12(c) is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge. 38U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

Facts 

The Appellant's DD Form 214 establishes he entered service in February 1975 and was separated from service in March 1976.  

The Appellant was credited with 11 months and 4 days of active service.  The DD Form 214 also indicates the Appellant lost 35 days of service that includes the days he was AWOL from December 1975 to January 1976 and he also lost 5 days from February 1976 to March 1976.  The character of service reflects that the Appellant received an "other than honorable conditions" discharge for the good of the service under AR 635-200, chapter 10.

In June 1975, the Appellant failed to report to his duty station at the proper time.  He forfeited $60, and 7 days of restriction and seven days of extra duty.  

Sergeant L. U. and Private W. B. B. signed a statement that in November 1975 the Appellant did not report for formation and when they went to the Appellant's room they pounded on the door and heard him inside, but the Appellant would not open the door, and they then retrieved a key and entered the room where they found the Appellant getting dressed.  

From 7:30 a.m., December 1, 1975, to 22:15 p.m., January 4, 1976, the Appellant was AWOL.

The November 1975 incident and the AWOL period from December 1, 1975 to January 4, 1976 resulted in charges under the Uniform Code of Military Justice.

In January 1976, the Appellant's commanding officer noted the Appellant had been in his unit only for a total of 4 months and required constant supervision in order to get any task accomplished.  The Appellant constantly would find ways to get out of work.  Since he returned from his period of AWOL, the Appellant stated on several occasions that he would go AWOL again if he did not get out of the United States Army and otherwise had a very negative attitude as reflected in his actions.  



The commanding officer recommended discharge due to the lengthening list of AWOLs, poor attitude of the Appellant, and unacceptable performance.

In early February 1976, the Appellant requested a discharge for the good of the service in lieu of a court martial.  He made this request because the charges instituted against him could have resulted in a bad conduct or dishonorable discharge.  The request signed by the Appellant indicated that he made the request voluntarily and he was not coerced.  Further, the Appellant acknowledged that he was guilty of the charges (or lesser included charges) that could impose a discipline ultimately leading to a discharge due to bad conduct or a dishonorable discharge.  He also stated that he did not desire further rehabilitation because he did not have any desire to perform further military service.  The Appellant had been advised of the charges and of his rights to contest the proposed charges and to present evidence.  The statement also reflected that he understood that as a result of a discharge under conditions other than honorable, he may be ineligible for veteran benefits. 

Also in February 1976, the Appellant received and a signed document advising the Appellant that he could receive both DD Form 214 and another document, explaining the reasons for separation.  He also was advised that he could accept both documents, decline both documents, or accept one and decline the other.  In this instance, the Appellant declined the document explaining why he was separated from service.  

The Commanding General subsequently approved the request for discharge for the good of the service in February 1976, after determining the Appellant's service is below the acceptable standards of the United States Army.  His character of service resulted from the Appellant's "demonstrated misconduct and his failure to expend reasonable efforts in his own behalf."





On separation for service, the Appellant received an "other than honorable conditions" discharge for the good of the service under AR 635-200, chapter 10.

In June 2007, the Appellant submitted a statement explaining why he was AWOL in December 1975 and January 1976.  He was romantically involved with a woman who talked him into staying an extra day and that extra day turned into an extra 30 days.  At that point, the Appellant stated he knew he was making a terrible mistake and returned to his base to face the consequences.  Soon thereafter, he saw a military chaplain for depression and the chaplain did not think the Appellant could cope with military life.  The Appellant asserted he signed the papers under false pretenses and under duress.

The Appellant stated he wholeheartedly regretted what he did and that what happened occurred because he was young and immature.  He also stated the fact he volunteered is honorable, and, overall, other than the period of absence, his service was honorable considering his age and maturity.

In December 1007, the Appellant also stated that he was not told that if he received a discharge it would infringe upon his eligibility for VA benefits- he did not learn of this until the administrative decision by the RO in September 2007.  He also admitted to the November 1975 incident where he was found in his room instead of formation and claimed he was only 10 minutes late and paid a fine for what he characterizes as a minor offense.  He called the commanding officer's report fabrication and a lie.  The Appellant pointed to his ability to pass basic training and into advanced training, including his status as an expert with an M 16 rifle as proof that he performed honorable service.

The Appellant admitted he had a problem adjusting to the military and had an attitude that he states he lost during basic training.  He enlisted to become a missile crewman but was assigned instead to a combat engineering unit without any explanation.  



The Appellant also stated he knows of other individuals who committed worse offenses, including AWOL, in service but received a general discharge.  He reiterated he was just 17 years old and was just a kid.

Analysis

After review of the record, the Board determines that the Appellant's service cannot be characterized as "other than dishonorable" for purpose of VA benefits.  The Board determines too that the Appellant did not render faithful and meritorious service throughout the period of active duty and that the nature and quantity of the misdeeds in service leading to his discharge were willful and persistent.

The Appellant argues that other than his periods of unauthorized absence and the "minor offense" of failing to report on time on one occasion, he had 13 months of good service, including passing basic training and other obligations such as reaching the expert level for an M-16 rifle.

Although the Appellant made it out of basic training and achieved other training milestones, the Board does not find that the character or quality of the length of service was honest, faithful, and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  The evidence surrounding the Appellant's discharge from military service reflects that several of his acts that led to his discharge were the result of willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  

The acts consisted of several offenses covering several months of service, namely at least two instances where he failed to report on time.  Although the regulation provides that if there is "a" (meaning one) minor offense, that it will not be considered persistent if service was otherwise honest, faithful and meritorious, that provision does not mean excusing a series of offenses.  In this case, there was certainly not one minor offense, i.e., one time he failed to report as ordered, but at least two occasions, that is, more than once.  



There was a pattern of misconduct as shown by his persistent absence from duty and that he required close supervision when he was present for duty.  Finally, his AWOL, which is discussed in further detail below, cannot be characterized by regulation as a minor or is it excused.

Therefore, the Board finds no basis upon which to deem the Appellant's offenses minor or to otherwise find that such did not amount to willful and persistent misconduct.  The discharge must be considered as having been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

As to the Appellant's arguments his service was meritorious, the term "meritorious" is not defined by regulation, but the general meaning of "meritorious" denotes "deserving praise or reward."  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.   

In the context of military service, a service member is expected and required to perform his duties in a satisfactory manner and to obey lawful orders.  While the Appellant did pass all educational aspects, he had to be constantly supervised and monitored by his superiors before apparently performing his duties.  Stated another way, he cannot be said to have performed his duties in an even minimally satisfactorily manner.  The quality of service does not rise to a level that the Board equates to meritorious service, that is, service deserving praise or reward.  Meritorious service based on length and character of service is therefore not established by the evidence of record.

As for reasons for the prolonged unauthorized absence, in his statement to VA explaining his absence, the Appellant stated he went AWOL to be with his girlfriend and she convinced him to stay an extra day and before he knew it, that extra day turned into a month.  



First, there has been no showing that he had been on an authorized leave before he "extended" that leave.  Second, the Board finds wanting to be with one's girlfriend does not constitute a family emergency or other family obligation that compelled the period of unauthorized absence, even considering his age, 17, or level of maturity.  Stated another way, the Board finds even a 17 or 18 year old understands that a commitment or obligation to service takes precedence over the desire to be with a girlfriend.  For similar reasons, not receiving the preferred duty assignment (missile crewman) does not excuse a poor work attitude and disobeying orders by a member of service, even at the age of 17.  The Board also finds no other evidence in the Appellant's education, cultural background and judgmental maturity that would be favorable to the Appellant.

The Appellant does not argue and the record does not suggest that the bar to benefits should be overturned because the Appellant was insane when he went AWOL or for his other misconduct.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

As for whether there was a valid legal defense which would have precluded a conviction for being AWOL, 38 C.F.R. § 3.12(c)(6)(iii), the record shows that in consultation with an attorney, the Appellant requested an administrative discharge in lieu of trial by general court-martial, knowing that he would be discharged under other than honorable conditions and furnished an Undesirable Discharge Certificate and that he may be ineligible for VA benefits.  From this the Board infers that the Appellant did not have a valid legal defense and the record does not otherwise provide any reason for valid legal defense, including insanity.

The Appellant contends that his commanding officer's report is a fabrication and a lie.  Beyond his bare statements, the Appellant however, provides no corroborating evidence that this document, made contemporaneously with the events at the time, has been created and signed containing falsehoods.  Examination of the document does not reveal any irregularities.  The commanding officer also prepared the document in the course of performing his duties as a member of the United States Armed Forces.  



The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  

Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Other than his statements, the Veteran has presented no evidence, objective, witnesses, or otherwise, to rebut the presumption of regularity.

In a similar manner, the Board finds there is no evidence to prove the Appellant's statements that he made a request for a discharge under false pretenses and under duress.  There are no indications that the documents have been altered, forged, or are false and fraudulent documents.  Further, not only do the documents appear to be authentic and do not raise any suspicion of falsehood, there are no indications that the Appellant was compelled to sign the documents.  Instead, the documents were, as stated, signed by the Veteran knowingly, voluntarily, and after he was fully advised of all facts, rights, and consequences.  The Board finds the documents concerning his discharge to be genuine.  As such, the documents, having been created at the time of or near the events described and for official reasons, can presumed to be an accurate statement of the facts contained with the documents and afforded greater probative value over the Veteran's statements.  In contrast, the Board finds the Veteran's statements that he signed the discharge request under duress and that it and the commanding officer's report is false and fabricated is not credible and has assigned it little weight.  

The United States Supreme Court counsels that oral testimony in conflict with contemporaneous documentary evidence deserves little weight.  United States v. United States Gypsum Co., 333 U.S. 364, 396, 92 L. Ed. 746, 68 S. Ct. 525 (1947).



Finally, as to the Appellant's assertions that he knows of other individuals who committed more egregious offenses, but still received an honorable discharge, the Board finds the argument unavailing as any such evidence would not be relevant to the facts and circumstances of the Appellant's discharge.

In light of the foregoing, the Board finds that the Appellant had not met his evidentiary burden to establish veteran status by a preponderance of the evidence.


ORDER

The character of the Appellant's discharge is a bar to benefits administered by the Department of Veterans Affairs benefits and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


